 8:19-cr-00028-BCB-MDN Doc # 173 Filed: 11/05/20 Page 1 of 1 - Page ID # 551




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:19CR28

       vs.
                                                               ORDER
SIDNEY BRITT,

                    Defendant.



        In accordance with the Memorandum and Order issued on October 28, 2020
(Filing No. 172), I find that the above-named defendant is eligible for appointment of
counsel pursuant to the Criminal Justice Act, 18 U.S.C. §3006A, and Amended Criminal
Justice Act Plan for the District of Nebraska.

       IT IS ORDERED that Sean M. Conway is appointed as attorney of record for the
above-named defendant in this matter and shall forthwith file an appearance in this
matter.

       IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall
forthwith provide counsel with a draft appointment order (CJA Form 20) bearing the
name and other identifying information of the CJA Panel attorney identified in
accordance with the Criminal Justice Act Plan for this district.

      IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to
the Federal Public Defender for the District of Nebraska and Sean M. Conway.


      DATED this 5th day of November, 2020.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
